PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,399
Filing Date: 11 Oct 2019
Appellant(s): Meyer et al.



__________________
Stephen A. Herrera
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/3/2021.

2/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On page 6 of the Appellant’s Response, Appellant:  “Appellant assumes that the Office Action equates the WRTU moving between the active and inactive states as “entering or leaving a low power made.” Importantly, however, there is still nothing in Marinier that teaches or suggests the active/inactive states as being “associated with a different feedback time,” as recited in claim 1. In fact, the entire Marinier disclosure appears to be devoid of the term “feedback.” And because Marinier does not mention feedback, Marinier necessarily cannot teach or suggest adjusting a feedback time responsive to a WRTU “entering or leaving a low power mode associated with a different feedback time,” as recited in claim 1.“.
Examiner respectfully disagrees with Appellant’s argument.  Chung expressly discloses the problem of different HARQ processes with different timing colliding under certain transmissions based on initial transmissions being offset (p146).  For example, a HARQ process with a TTI of 8 subframes with an ACK/NACK timing of n+4 and a second HARQ process with a TTI of 6 subframes with an ACK/NACK timing of n+3 can cause a collision when both HARQ processes send ACK/NACK in the N+4 subframe of the PUCCH (p146).  Chung solves this problem by allocating different PUCCH resources for different HARQ processes (p149) through assignment of RB pairs of different slots in the subframe (p151-153).  Marinier expressly discloses activating/deactivating individual HARQ processes based on interference levels (p61).  
On page 8 of the Appellant’s Response, Appellant:  “There is no reason for one of ordinary skill in the art to modify Chung according to Marinier“.
Examiner respectfully disagrees with Appellant’s argument.  Both Chung and Marinier disclose processes to solve the problem of collisions when HARQ processes overlap resources.  One of ordinary skill in the art at the time of the invention would have been motivated to change HARQ processes as described by Chung during power mode transitions as described by Marinier to achieve interference/collision mitigation.
On page 10 of the Appellant’s Response, Appellant:  “Chung does not teach or suggest the base station sending control data to the UEs indicating that the second ACK/NACK should be sent on resources of an uplink control channel that are different from those used for sending a first ACK/NACK. Rather, Chung teaches allocating a different PUUCH resource according to a completely different HARQ processing method, thereby preventing the collisions“.
Examiner respectfully disagrees with Appellant’s argument.  Chung expressly discloses “wherein the control data indicates to send the second feedback message on resources of an uplink control channel which are different from resources of the uplink control channel used for sending the first feedback message”.  Chung discloses potential collisions may be detected and PUCCH resources may be allocated to avoid the potential collisions (p146, p149); this is accomplished by assigning different RB pairs in the subframe of the PUCCH which are orthogonal from each other for each HARQ process.  For example, Chung discloses HARQ process (8,4) and (6,3) will have mutually exclusive RB pairs allocated in the UL subframe (p149-153)(figure 23).  In other words, the control signaling does not change HARQ processes, instead, the control signaling preemptively allocates orthogonal RB pairs in the configured UL subframe, e.g. m=3 for HARQ(8,4) and m=2 for HARQ(6,3) where m determines the RB pair for each respective feedback (figure 23).  This ensures no collisions even though both feedbacks may occur in the same subframe.
On page 12 of the Appellant’s Response, Appellant:  “As stated above with respect to claim 2, Chung does not teach or suggest a base station sending control data to the UE responsive to detecting a potential collision. Rather, Chung discloses the base station allocating the resources used for the ACK/NACKs ahead of any potential collision detection. Respectfully, allocating resources to avoid or prevent possible collisions does not teach or suggest a base station sending control data indicating to a UE to send a second feedback message (i.e., a second ACK/NACK) in a resource area of an uplink control channel assigned to a second feedback time, and that is orthogonal to a resource area of the uplink control channel which is assigned to a first feedback time“.

On page 12 of the Appellant’s Response, Appellant:  “Claim 7, which depends directly from claim 1, further recites that “the control data explicitly indicates an assignment of an uplink control channel resource for transmission of the second feedback message.” The FOA asserts that Chung teaches this aspect in paragraph [0139]. FOA, p. 8. However, the rejection overstates the teachings of this Chung passage“.
Examiner respectfully disagrees with Appellant’s argument.  Chung expressly discloses the allocation of different RB pairs in the UL subframe, e.g. m=0-5, for each HARQ process that can potentially collide with other HARQ processes (p149-153).  Chung also discloses the signaling to the UE may be explicit; for example, “The random access response includes a time alignment (TA) value for UL alignment of the Ma UE, UL radio resource allocation information” (p139).
On page 14 of the Appellant’s Response, Appellant:  “Claim 5 depends indirectly from claim 1 via claim 3 and recites that “the resource area of the uplink control channel is assigned to the terminal device based on a device category of the terminal device.” The FOA acknowledges that both Chung and Marinier, alone and in combination, fail to teach or suggest this aspect, but asserts that Papasakellariou does. FOA, pp. 8-9. Papasakellariou, however, does not support the assertion“.
Examiner respectfully disagrees with Appellant’s argument.  Chung expressly discloses allocation of orthogonal feedback resources in the UL subframe for HARQ processes (p149-153).  Papasakellariou expressly discloses the configuration of UL transmission based on the different classes of UEs.  Thus, Chung in view of Papasakellariou teaches “wherein the resource area of the uplink control channel is assigned to the terminal device based on a device category of the terminal device”.  Appellant’s argument is a piecemeal attack on a single reference on an obviousness rejection.
On page 15 of the Appellant’s Response, Appellant:  “Claim 6 depends directly from claim 1 and further recites the base station “assigning...a downlink control channel element for sending the control data relating to the transmission of the second data block that differs from a downlink control channel element for sending control data related to the transmission of the first data block.” The FOA acknowledges that both Chung and Marinier fail to teach or suggest this aspect, but cites to paragraphs [0132-0136] and Figure 13 of Kim to support the rejection. However, the paragraphs of Kim merely disclose the calculations for constructing UE search spaces“.
Examiner respectfully disagrees with Appellant’s argument.  Chung expressly discloses configuring multiple UEs via control signaling HARQ processes with UE specific RB pairs in the UL subframe of the PUCCH to avoid the potential collisions of feedback messages (p149-153).  Kim expressly discloses UE specific search spaces that are different from each other (figure 13, p124-136).  These search spaces comprise the specific UE’s PDCCH, i.e. control channel (pp150-151).  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the different search 
On page 17 of the Appellant’s Response, Appellant:  “For at least the reasons stated above, Raaf does not teach or suggest that control data sent by a base station to a second terminal device “indicates to the second terminal device to switch to sending the second feedback message on an uplink data channel from an uplink contro! channel! to avoid a collision with resources for sending the first feedback message on the uplink contro! channel.” And as acknowledged in the FOA, neither do Chung and Marinier.  Because all cited references fail to teach or suggest the same limitation of claim 8, the combination of these references also fails to teach or suggest this limitation of claim 8. As such, the cited references, alone and in combination, fail to render claim 8 obvious under §103(a)“.
Examiner respectfully disagrees with Appellant’s argument.  Chung expressly discloses configuring multiple UEs via control signaling HARQ processes with UE specific RB pairs in the UL subframe of the PUCCH to avoid the potential collisions of feedback messages (p149-153).  Chung’s disclosure relies on the PUCCH for feedback signaling for all UEs.  Raaf discloses the option of configuring some UE’s to send feedback on the PUSCH to relieve congestion on the PUCCH and avoid collisions due to the congestion (p16-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to change/switch the UE feedback on some of the UE’s from 
On page 18 of the Appellant’s Response, Appellant:  “For at least these reasons, none of Chung, Marinier, and Kim-2 alone teaches or suggests this limitation of claim 10. And because each of the cited references alone fail to teach or suggest the same limitation, the combination of these references also fail to teach or suggest this same limitation. Accordingly, claim 10 is not rendered obvious under §103(a) by the cited references“.
Examiner respectfully disagrees with Appellant’s argument.  Kim-2 expressly discloses “A CCE index of the linked PDCCH indicated by the reference DCI can be given an offset value from the first CCE index or the last CCE index of the reference DCI” (p112).  In other words, Kim-2 discloses a downlink control channel, i.e. the linked PDCCH, can be indexed in the DCI signaling by an offset value from a reference PDCCH CCE location in the control region.  This eliminates the need to blind decode in the control region for a linked PDCCH since it is known from the offset value.  It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the linked PDCCH, i.e. offset from a reference PDCCH, as disclosed by Kim-2 in the control signaling of multiple UEs as disclosed by Chung.  Thus Chung and Marinier in view of Kim-2 teaches “wherein the control data comprises an offset from an index”.
H. The rejections fail to provide a legally sufficient reason for combining the references“.
Examiner respectfully disagrees with Appellant’s argument.  Chung and Marinier both address the same problem to solve which is mitigating interference from overlapping resources.  Chung discloses the use of orthogonal RB pairs allocated in the PUCCH to mitigate potential interference while Marinier discloses the activation/deactivation of HARQ processes to mitigate potential interference.  Thus it is obvious to one of ordinary skill in the art at the time of the invention to adopt Marinier’s interference mitigation techniques into Chung’s interference mitigation techniques because the techniques complement each other to provide a more robust mitigation of interference.  Hence, the motivation to combine is to improve, i.e. reduce, interference.
Similarly, the motivations to combine references in the dependent claims are not conclusory and provide real benefits to the invention disclosed by Chung.  In other words, benefits such as service level agreements, channel capacity, and QoS are well known improvements in the art of mobile communications.
On page 21 of the Appellant’s Response, Appellant:  “As acknowledged in the FOA (see p. 5), the ‘439 patent does not teach or suggest “wherein the first feedback time or the second feedback time is adjusted responsive to the terminal device entering or leaving a low power mode associated with a different feedback time.” However, as evidenced in the remarks above, Marinier also fails to teach or suggest this aspect. Therefore, the claims of the instant application are necessarily patentably distinct from those of the ‘439 patent. As such, the non-statutory double patenting rejection should also be reversed“.

In view of the above discussions the rejection of claims 1-20 still stands.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN D BLANTON/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.